DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed March 12, 2021.
Claims 1, 3-8, 10-14 and 16-19 have been amended.  Claims 1-19 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are moot in view of the new grounds of rejection.
 		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 11, 13-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0014977 to Sato et al. (hereinafter “Sato”) and further in view of US Pub. No. 2014/0059115 to Zhang et al. (hereinafter “Zhang”).

As to Claim 1, Sato discloses a computer-implemented method for information transmission, comprising: 
obtaining, by a data sending computing device, target information that is selected by a user of the data sending computing device, and that is to be transmitted from the data sending computing device to a data receiving computing device (Paragraph [0071] of Sato discloses on the basis of the communication with the mobile device 11, the association unit 33 associates the predetermined URL with the content (for example, the image photographed by the mobile device 11) specified by the mobile device 11).  Paragraph [0081] of Sato discloses the image photographed by the mobile device 11 is assumed to be directly uploaded to the predetermined URL in the server 12; instead, as illustrated in FIG. 7, an index file 71 may be uploaded.  Paragraph [0082] of Sato discloses the index file 71 is generated by the mobile device 11. In the ;
[providing, for output by the data sending computing device, a user interface that identifies an address of a third-party, information transmission server that is to be accessed by the data receiving computing device] to initiate assignment of a unique identifier to the data receiving computing device (Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13);
obtaining, by a scanning tool of the data sending computing device, a code that is displayed on the data receiving computing device (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined.  Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13)
decoding, by the data sending computing device and from the code, a unique identifier that (i) the third-party, information transmission server with whom the data sending computing device is to transmit the target information has previously associated with the data receiving computing device, and (ii) the data receiving computing device has encoded in the code after accessing the address identified in the user interface of the data sending computing device (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined.  Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13.  Figure 10 and paragraph [0056] of Sato); and
transmitting, by the data sending computing device, the unique identifier and the target information to the third-party, information transmission server for further transmission, by the third-party, information transmission server, to the data receiving computing device that is associated with the unique identifier (Paragraph [0049] of Sato discloses an image (still image) photographed by a camera function of the mobile device 11 is uploaded to the predetermined URL in the server.  The image uploaded to the predetermined URL in the server 12 is distributed to the television receiver 13).
	Sato does not explicitly disclose providing, for output by the data sending computing device, a user interface that identifies an address of a third-party, information transmission server that is to be accessed by the data receiving computing device.	
However, Zhang discloses this.  Figure 5 of Zhang discloses the second terminal (data sending computing device) generates a 2D barcode to be scanned by the first mobile device (data receiving device).  The first mobile device uses this information to begin a binding process with the server.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the QR code system as disclosed by Sato, with providing a user interface with information for the data receiving computing device disclosed by Zhang.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Sato and Zhang are directed toward QR code systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Sato-Zhang discloses the computer-implemented method of claim 1, wherein the target information comprises a link address (Paragraph [0071] of Sato discloses on the basis of the communication with the mobile device 11, the association unit 33 associates the predetermined URL with the content (for example, the image photographed by the mobile device 11) specified by the mobile device 11).  Paragraph [0081] of Sato discloses the image photographed by the mobile device 11 is assumed to be directly uploaded to the predetermined URL in the server 12; instead, as illustrated in FIG. 7, an index file 71 may be uploaded.  Paragraph [0082] of Sato discloses the index file 71 is generated by the mobile device 11. In the .

As to Claim 4, Sato-Zhang discloses the computer-implemented method of claim 1, wherein decoding the unique identifier comprises:
scanning, by the scanning tool of the data sending computing device, a two-dimensional code displayed on the data receiving computing device; parsing the two-dimensional code to generate a parsed code; and determining the unique identifier from the parsed code (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined).

As to Claim 6, Sato-Zhang discloses the computer-implemented method of claim 1, wherein the first computing device is a handheld device and the second computing device is a personal computer (Figure 2 of Sato).

As to Claim 7, Sato discloses a computer-implemented method for information transmission, comprising:
receiving, by an information transmission server and from a data receiving computing device, a connection request based on receiving an access request from the data receiving computing devices that accesses an address of the information transmission server (Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13); 
establishing, by the information transmission server, a connection to the data receiving computing device based on the connection request (Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13);
transmitting, by the information transmission server, a unique identifier corresponding to the connection to the data receiving computing device, the unique identifier being previously associated with the data receiving computing device by the information transmission server  (Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13.  Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile ;
storing, by the information transmission server, a mapping relationship between the unique identifier and the data receiving computing device (Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13);
receiving, by the information transmission server, from a data sending computing device, the unique identifier associated with the data receiving computing device and target information selected by the data sending computing device that is to be transmitted from the data sending computing device to the data receiving computing device (Paragraph [0049] of Sato discloses an image (still image) photographed by a camera function of the mobile device 11 is uploaded to the predetermined URL in the server.  The image uploaded to the predetermined URL in the server 12 is distributed to the television receiver 13);
determining, by the information transmission server, that a destination for forwarding the target information is the data receiving computing device based on the received unique identifier and the mapping relationship (Paragraph [0049] of Sato discloses an image (still image) photographed by a camera function of the mobile device 11 is uploaded to the predetermined URL in the server.  The image uploaded to the predetermined URL in the server 12 is distributed to the television receiver 13);  
transmitting, by the information transmission server, the target information to the data receiving computing device (Paragraph [0049] of Sato discloses an image (still image) 
Zhang further discloses sharing information between devices. Figure 5 of Zhang discloses the second terminal (data sending computing device) generates a 2D barcode to be scanned by the first mobile device (data receiving device).  The first mobile device uses this information to begin a binding process with the server.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 8, Sato discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
obtaining, by a data sending computing device, target information that is selected by a user of the data sending computing device, and that is to be transmitted from the data sending computing device to a data receiving computing device (Paragraph [0071] of Sato discloses on the basis of the communication with the mobile device 11, the association unit 33 associates the predetermined URL with the content (for example, the image photographed by the mobile device 11) specified by the mobile device 11).  Paragraph [0081] of Sato discloses the image photographed by the mobile device 11 is assumed to be directly uploaded to the predetermined URL in the server 12; instead, as illustrated in FIG. 7, an index file 71 may be uploaded.  Paragraph [0082] of Sato discloses the index file 71 is generated by the mobile device 11. In the index file 71, a title of the image photographed by the mobile device 11, a URL indicating a position in which the image is stored, or the like is described);
[providing, for output by the data sending computing device, a user interface that identifies an address of a third-party, information transmission server that is to be accessed by the data receiving computing device] to initiate assignment of a unique identifier to the data receiving computing device (Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13);
obtaining, by a scanning tool of the data sending computing device, a code that is displayed on the data receiving computing device (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined.  Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13)
decoding, by the data sending computing device and from the code, a unique identifier that (i) the third-party, information transmission server with whom the data sending computing device is to transmit the target information has previously associated with the data receiving computing device, and (ii) the data receiving computing device has encoded in the code after accessing the address identified in the user interface of the data sending computing device (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined.  Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13. Figure 10 and paragraph [0056] of Sato); and
transmitting, by the data sending computing device, the unique identifier and the target information to the third party, information transmission server for further transmission by the third-party, information transmission server, to the data receiving computing device that is associated with the unique identifier (Paragraph [0049] of Sato discloses an image (still image) photographed by a camera function of the mobile device 11 is uploaded to the predetermined URL in the server.  The image uploaded to the predetermined URL in the server 12 is distributed to the television receiver 13).
Sato does not explicitly disclose providing, for output by the data sending computing device, a user interface that identifies an address of a third-party, information transmission server that is to be accessed by the data receiving computing device.	

Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Sato-Zhang discloses the non-transitory, computer-readable medium of claim 8, wherein the target information comprises a link address (Paragraph [0071] of Sato discloses on the basis of the communication with the mobile device 11, the association unit 33 associates the predetermined URL with the content (for example, the image photographed by the mobile device 11) specified by the mobile device 11).  Paragraph [0081] of Sato discloses the image photographed by the mobile device 11 is assumed to be directly uploaded to the predetermined URL in the server 12; instead, as illustrated in FIG. 7, an index file 71 may be uploaded.  Paragraph [0082] of Sato discloses the index file 71 is generated by the mobile device 11. In the index file 71, a title of the image photographed by the mobile device 11, a URL indicating a position in which the image is stored, or the like is described).

As to Claim 11, Sato-Zhang discloses the non-transitory, computer-readable medium of claim 8, wherein decoding the unique identifier comprises:
scanning, by the scanning tool of the data sending computing device, a two-dimensional code displayed, on the data receiving computing device; parsing the two-dimensional code to generate a parsed code; and determining the unique identifier from the parsed code (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the .

As to Claim 13, Sato-Zhang discloses the non-transitory, computer-readable medium of claim 8, wherein the data sending computing device is a handheld device and the data receiving computing device is a personal computer (Figure 2 of Sato).

As to Claim 14, Sato discloses a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising:
obtaining, by a data sending computing device, target information that is selected by a user of the data sending computing device that is to be transmitted from the data sending computing device, and to a data receiving computing device (Paragraph [0071] of Sato discloses on the basis of the communication with the mobile device 11, the association unit 33 associates the predetermined URL with the content (for example, the image photographed by the mobile device 11) specified by the mobile device 11).  Paragraph [0081] of Sato discloses the ;
[providing, for output by the data sending computing device, a user interface that identifies an address of a third-party, information transmission server that is to be accessed by the data receiving computing device] to initiate assignment of a unique identifier to the data receiving computing device;
obtaining, by a scanning tool of the data sending computing device, a code that is displayed on the data receiving computing device (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined.  Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13)
decoding, by the data sending computing device and from the code, a unique identifier that (i) the third-party, information transmission server with whom the data sending computing device is to transmit the target information has previously associated with the data receiving computing device, and (ii) the data receiving computing device has encoded in the code after accessing the address identified in the user interface of the data sending computing device (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined.  Paragraph [0070] of Sato discloses on the basis of the communication with the television receiver 13, the assignment unit 32 assigns the Ch. 0 to the predetermined URL in the server 12 as the unused channel that is not used for the television broadcasting in the television receiver 13. Figure 10 and paragraph [0056] of Sato); and
transmitting, by the data sending computing device, the unique identifier and the target information to the third-party, information transmission server for further transmission, by the third-party, information transmission server, to the data receiving computing device that is associated with the unique identifier (Paragraph [0049] of Sato discloses an image (still image) photographed by a camera function of the mobile device 11 is uploaded to the predetermined URL in the server.  The image uploaded to the predetermined URL in the server 12 is distributed to the television receiver 13).
providing, for output by the data sending computing device, a user interface that identifies an address of a third-party, information transmission server that is to be accessed by the data receiving computing device.	
However, Zhang discloses this.  Figure 5 of Zhang discloses the second terminal (data sending computing device) generates a 2D barcode to be scanned by the first mobile device (data receiving device).  The first mobile device uses this information to begin a binding process with the server.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 15, Sato-Zhang discloses the computer-implemented system of claim 14, wherein the target information comprises a link address (Paragraph [0071] of Sato discloses on the basis of the communication with the mobile device 11, the association unit 33 associates the predetermined URL with the content (for example, the image photographed by the mobile device 11) specified by the mobile device 11).  Paragraph [0081] of Sato discloses the image photographed by the mobile device 11 is assumed to be directly uploaded to the predetermined URL in the server 12; instead, as illustrated in FIG. 7, an index file 71 may be uploaded.  Paragraph [0082] of Sato discloses the index file 71 is generated by the mobile device 11. In the index file 71, a title of the image photographed by the mobile device 11, a URL indicating a position in which the image is stored, or the like is described).

As to Claim 17, Sato-Zhang discloses the computer-implemented system of claim 14, wherein decoding the unique identifier comprises:
scanning, by the scanning tool of the data sending computing device, a two-dimensional code displayed on the data receiving computing device; parsing the two-dimensional code to generate a parsed code; and determining the unique identifier from the parsed code (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined).

As to Claim 19, Sato-Zhang discloses the computer-implemented system of claim 14, wherein the data sending computing device is a handheld device and the data receiving computing device is a personal computer (Figure 2 of Sato).

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato-Zhang and further in view of US Pub. No. 2018/0356961 to Lewis et al. (hereinafter “Lewis”).

As to Claim 3, Sato-Zhang discloses the computer-implemented method of claim 1, wherein obtaining the target information selected by the user of the data sending computing device comprises:
[copying] the target information; and [pasting] the target information to a specific location displayed on the data sending computing device (Paragraph [0141] of Sato discloses the mobile device 11 receives an input of the titles of the contents by the operation of the user).
	Sato-Zhang does not explicitly disclose copying and pasting.  
However, Lewis discloses this.  Paragraph [0052] of Lewis discloses the network sharing portion 230 may further include a link 234 that identifies the media item 206 by a uniform resource locator (URL) or address at which the media item 206 is made accessible by the content-sharing platform 130. To use the link 234, the user may manually select the link 234, manually copy the link 234, and paste the link 234 in another application running on a client device, such as one of client devices 110A-N. For example, a user may share the media item 206 by copying and pasting the link 234 into an email and then sending the email including the link 234 to a contact.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the media sharing system as disclosed by Sato-Zhang, with copying and pasting as disclosed by Lewis.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Copy and pasting is a well known operation for inputting information and it would have been obvious to apply to any situation requiring information to be entered. 

As to Claim 10, Sato-Zhang discloses the non-transitory, computer-readable medium of claim 8, wherein obtaining the target information selected by the user of the data sending computing device comprises:
[copying] the target information; and [pasting] the target information to a specific location displayed on the data sending computing device (Paragraph [0141] of Sato discloses the mobile device 11 receives an input of the titles of the contents by the operation of the user).
Sato-Zhang does not explicitly disclose copying and pasting.  
However, Lewis discloses this.  Paragraph [0052] of Lewis discloses the network sharing portion 230 may further include a link 234 that identifies the media item 206 by a uniform resource locator (URL) or address at which the media item 206 is made accessible by the content-sharing platform 130. To use the link 234, the user may manually select the link 234, manually copy the link 234, and paste the link 234 in another application running on a client device, such as one of client devices 110A-N. For example, a user may share the media item 206 by copying and pasting the link 234 into an email and then sending the email including the link 234 to a contact.
Examiner recites the same rationale to combine used for claim 3.

As to Claim 16, Sato-Zhang discloses the computer-implemented system of claim 14, wherein obtaining the target information selected by the user of the data sending computing device comprises:
[copying] the target information; and [pasting] the target information to a specific location displayed on the data sending computing device (Paragraph [0141] of Sato discloses the mobile device 11 receives an input of the titles of the contents by the operation of the user).
Sato-Zhang does not explicitly disclose copying and pasting.  
However, Lewis discloses this.  Paragraph [0052] of Lewis discloses the network sharing portion 230 may further include a link 234 that identifies the media item 206 by a uniform 
Examiner recites the same rationale to combine used for claim 3.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato-Zhang and further in view of US Pub. No. 2018/0322536 to Zhang et al. (hereinafter “Zhang”).

As to Claim 5, Sato-Zhang discloses the computer-implemented method of claim 1, wherein decoding the unique identifier comprises:
obtaining [voiceprint] information transmitted by the second computing device in a voiceprint transmission method; parsing the [voiceprint] information to generate parsed information; and determining the unique identifier from the parsed information (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be .
	Sato-Zhang does not explicitly disclose a voiceprint.
	However, Zhang discloses this.  Paragraph [0138] of Zhang discloses the data processing system 108 can encode a URL into the label. The label can be an optical label (such as a QR code), a voiceprint label, or a videoprint label.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the media sharing system as disclosed by Sato-Zhang, with using a voiceprint as disclosed by Zhang.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Paragraph [0138] of Zhang discloses the data processing system 108 can encode a URL into the label. The label can be an optical label (such as a QR code), a voiceprint label, or a videoprint label.  Accordingly, Zhang discloses using a voiceprint or a QR code as known alternatives of each other.

As to Claim 12, Sato-Zhang discloses the non-transitory, computer-readable medium of claim 8, wherein decoding the unique identifier comprises:
obtaining [voiceprint] information transmitted by the second computing device in a voiceprint transmission method; parsing the [voiceprint] information to generate parsed information; and determining the unique identifier from the parsed information (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in .
Sato-Zhang does not explicitly disclose a voiceprint.
	However, Zhang discloses this.  Paragraph [0138] of Zhang discloses the data processing system 108 can encode a URL into the label. The label can be an optical label (such as a QR code), a voiceprint label, or a videoprint label.
	Examiner recites the same rationale to combine used for claim 5.

As to Claim 18, Sato-Zhang discloses the computer-implemented system of claim 14, wherein decoding the unique identifier comprises:
obtaining [voiceprint] information transmitted by the second computing device in a voiceprint transmission method; parsing the [voiceprint] information to generate parsed information; and determining the unique identifier from the parsed information (Paragraph [0094] of Sato discloses in the registration menu of the mobile device 11 in the television receiver 13, an ID is issued by the television receiver 13 and, as illustrated in FIG. 10, a code such as a QR code (registered trademark) 92 in which information including the ID is encoded may be displayed on the monitor. In this case, the QR (registered trademark) code 92 is read in the mobile device 11, and thereby the link between the mobile device 11 and the television receiver 13 is made.  Paragraph [0095] of Sato discloses the predetermined URL itself may be included in the QR (registered trademark) code 92 and the above-described URL may be defined).
voiceprint.
	However, Zhang discloses this.  Paragraph [0138] of Zhang discloses the data processing system 108 can encode a URL into the label. The label can be an optical label (such as a QR code), a voiceprint label, or a videoprint label.
	Examiner recites the same rationale to combine used for claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0007211 - SYSTEM, METHOD AND COMPUTER READABLE RECORDING MEDIUM FOR LINKING TELEVISION AND SMART PHONE USING IMAGE AUTHENTICATION KEY
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456